United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


November 5, 2021

Cermak Nakajima & McGowan LLP	: NOTICE OF WITHDRAWAL
2000 Duke Street	:	FROM ISSUE
Suite 300	: UNDER 37 CFR 1.313(b)
Alexandria, VA  22314


In re Application of
MURATA, Mai et al.
Serial No.  16/394,378
Filed:  04/25/2019
For:  COMPOSITIONS AND METHODS FOR REDUCING BLOOD URIC ACID LEVEL AND PREVENTING OR IMPROVING HYPERURICEMIA

The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313. 

The application is being withdrawn to permit reopening of prosecution.  The reasons therefore will be communicated to you by the examiner. 

PTO records reveal that the issue fee has not been paid.  If the issue fee has been submitted, the applicant may request a refund or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Issue Fee Due, applicant may request that the previously submitted issue fee be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a deposit account. 

The application is being forwarded to the examiner for action.  Telephone inquiries may be directed to SPE Renee Claytor at (571) 272-8394.

/DANIEL M SULLIVAN/Director,Technology Center 1600

slw